Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Harvey on August 12, 2021.

The application has been amended as follows: 

1.  An apparatus, comprising:
     a memory array comprising a plurality of memory sections;
     a plurality of sets of shared circuitry; and
     a plurality of sets of drivers that each corresponds  to a respective memory section of the plurality, wherein each set of drivers of the plurality comprises:
          respective drivers of a first type coupled with a respective first set of shared circuitry of the plurality that is common to a  first memory section and a  second section of the plurality; and
 first memory section and a  third memory section of the plurality, wherein the drivers of the first type do not drive the respective second set of shared circuitry.


7. The apparatus of claim 6, wherein:
     each memory tile of the respective  memory tiles comprises a respective memory subarray that comprises a respective set of memory cells, a respective set of row decoding circuitry, and a respective set of column decoding circuitry.

8. The apparatus of claim 6, wherein:
     the plurality of sets of shared circuitry comprise a plurality of sets of sense amplifiers that are each configured to sense logic states stored by memory cells included in  two or more memory sections of the plurality of memory sections.

9. The apparatus of claim 6, wherein:
     the plurality of sets of shared circuitry comprise a plurality of sets of data path circuitry that are each configured to transfer information associated with access operations for memory cells included in  two or more memory sections of the plurality of memory sections.

14.  An apparatus, comprising:   
     a memory array comprising a first memory section located between a second memory section and a third memory section; 

     a second set of circuitry configured to be selectively coupled with the first memory section and the third memory section; 
     a first set of drivers, comprising a first subset and second subset of drivers, associated with the first memory section, and a second set of drivers associated with the second memory section, wherein the first subset of drivers, the second subset of drivers, and a subset of drivers in the second set of drivers are configured to generate, respectively, control signals of a first type, a second type, and the second type for the first set of circuity, the second set of circuitry, and the first set of circuitry, respectively;
   
   and 
     a third set of drivers associated with the third memory section, wherein a subset of the third set of drivers is configured to generate control signals of the first type for the second set of circuitry, wherein the first subset of drivers do not drive the second set of circuitry.

17.  A method, comprising: 
     identifying a first memory section of a memory array for an access operation, the first memory section located between a second memory section of the memory array and a third memory section of the memory array; 
     operating, based at least in part on the identifying, a first set of circuitry configured to be used by the first memory section and the second memory section, wherein operating the first set of circuity comprises using drivers associated with the first memory section and drivers associated with the second memory section; 
     operating, based at least in part on the identifying, a second set of circuitry configured to be used by the first memory section and the third memory section, wherein operating the second set of Page 5 of 12Application. No. 16/508,772PATENT Reply to Office Action dated February 16, 2021circuitry comprises using drivers associated with the first memory section and drivers associated with the third memory section; 
     performing the access operation based at least in part on operating the first set of circuitry and operating the second set of circuitry;
      generating control signals of a first type for controlling the first set of circuitry using a first subset of the drivers associated with the first memory section; 
     generating control signals of a second type for controlling the second set of circuitry using a second subset of the drivers associated with the first memory section; 
     generating additional control signals of the second type for controlling the first set of circuitry using a subset of the drivers associated with the second memory section; and 
     generating additional control signals of the first type for controlling the second set of circuitry using a subset of the drivers associated with the third memory section, wherein the first set of circuitry comprises a first set of sense amplifiers and the second set of circuitry comprises a second set of sense amplifiers.


18.  CANCELLED

19.  The method of claim 17 [[18]], further comprising: coupling, based at least in part on the identifying, the first subset of the drivers associated with the first memory section and the drivers associated with the second memory section with the first set of circuitry; coupling, based at least in part on the identifying, the second subset of the drivers associated with the first memory section and the drivers associated with the third memory section with the second set of circuitry.

22. The method of claim 20, wherein: 
      a first subset of the first set of sense amplifiers is arranged under  memory tiles of the first memory section and a second subset of the first set of sense amplifiers is arranged under  memory tiles of the second memory section; and 
      a first subset of the second set of sense amplifiers is arranged under  memory is arranged under  memory tiles of the third memory section.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a plurality of sets of drivers that each corresponds to a respective memory section of the plurality, wherein each set of drivers of the plurality comprises:
          respective drivers of a first type coupled with a respective first set of shared circuitry of the plurality that is common to a first memory section and a second section of the plurality; and
          respective drivers of a second type coupled with a respective second set of shared circuitry of the plurality that is common to the first memory section and a third memory section of the plurality, wherein the drivers of the first type do not drive the respective second set of shared circuitry in combination with the other limitations thereof as is recited in the claim. Claims 2-13 depend on claim 1.

Regarding claim 14: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or 

Regarding claim 17: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of generating control signals of a first type for controlling the first set of circuitry using a first subset of the drivers associated with the first memory section; generating control signals of a second type for controlling the second set of circuitry using a second subset of the drivers associated with the first memory section; generating additional control signals of the second type for controlling the first set of circuitry using a subset of the drivers associated with the second memory section; and generating additional control signals of the first type for controlling the second set of circuitry using a subset of the drivers associated with the third memory section, wherein the first set of circuitry comprises a first set of sense amplifiers and the second set of 

Regarding claim 25: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of operating a first set of sense amplifiers using the control signals of the first type generated by the first set of drivers and the additional control signals of the second type generated by the third set of drivers; operating a second set of sense amplifiers using the additional control signals of the first type generated by the fourth set of drivers and the control signals of the second type
generated by the second set of drivers; and performing the access operation based at least in part on operating the first set of sense amplifiers and operating the second set of sense amplifiers.in combination with the other limitations thereof as is recited in the claim. 
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827